PER CURIAM.
The only issue raised in this appeal is whether appellant, who was convicted of a first degree felony punishable by life, section 812.13(2)(a), Florida Statutes, could be sentenced as a habitual violent felony offender. Appellant admits in his brief that our decision in Burdick v. State, No. 90-619 (Fla.1st DCA July 25, 1991) (en banc) controls the outcome of this case. We agree and affirm. As in Burdick we certify the following question as one of great public importance:
IS A FIRST DEGREE FELONY PUNISHABLE BY A TERM OF YEARS NOT EXCEEDING LIFE IMPRISONMENT SUBJECT TO AN ENHANCED SENTENCE PURSUANT TO THE PROVISIONS OF THE HABITUAL VIOLENT FELONY OFFENDER STATUTE?
JOANOS, C.J., and WIGGINTON and NIMMONS, JJ., concur.